Appellants (petitioners), being confined in the county jail of Jefferson County, upon a charge of rape, presented to the Honorable Robert J. Wheeler, Judge of the Jefferson Circuit Court, their petitions for writ of habeas corpus seeking bail. Said Judge denied the relief sought, from which orders and judgments this appeal was taken.
This court sitting en banc, have read the transcripts of the proceedings below, and have given careful and attentive consideration thereto, and are of the opinion that the trial judge arrived at the wrong conclusion, and that the petitioners are entitled to bail under the well settled rule prevailing in this State. We deem it unnecessary to restate the rule so often announced as being applicable and controlling in questions of this character. Nor would it be proper to set out in detail the evidence upon which these cases are rested.
We are of the opinion, and so adjudge, that the orders and judgments rendered in these cases in the court below be reversed, and held for naught. It is the further order and judgment of this court that the appellants (petitioners) each be allowed bail in the sum of $5,000 conditioned and approved as provided by law.
Reversed. Bail fixed at $5,000.00 for each petitioner.